Case: 19-11951    Date Filed: 01/30/2020   Page: 1 of 4


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-11951
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 0:18-cr-60250-BB-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

ROLANDO RODRIGUEZ-CAMPANA,

                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 30, 2020)

Before ED CARNES, Chief Judge, BRANCH, and FAY, Circuit Judges.

PER CURIAM:

      Rolando Rodriguez-Campana pleaded guilty to conspiracy to possess five or

more kilos of cocaine. As part of his plea, Rodriguez-Campana waived his right to

appeal unless his sentence exceeded the statutory maximum, the sentence was an
                Case: 19-11951       Date Filed: 01/30/2020      Page: 2 of 4


upward departure or upward variance from the guidelines range, or the government

appealed.

       During his change of plea hearing, the district court placed Rodriguez-

Campana under oath and questioned him to ensure that his plea was knowingly and

voluntarily given. He testified to the following. He was forty-six and he was not

being treated for mental illness. He was not under the influence of drugs or

alcohol. He did not speak or read English (the hearing was conducted through

translators), but his attorney was bilingual and had translated the charging

documents and plea agreement for him and answered all his questions. He was

pleading guilty of his own free will. And he understood that, as part of his plea

agreement, he was giving up his right to appeal in all but the listed circumstances.

       The Presentence Investigation Report recommended a guidelines range of 70

to 80 months in prison. 1 Rodriguez-Campana objected to the calculation. The

court agreed with some, but not all, of his objections and calculated a guidelines

range of 57 to 71 months in prison. It sentenced him to 45 months in prison.

       Rodriguez-Campana appeals contending that the sentence was procedurally

and substantively unreasonable. He contends that he did not knowingly and

voluntarily waive his right to appeal because he did not understand the waiver. He



       1
        The statutory minimum sentence was 10 years, but the district court found that
Rodriguez-Campana satisfied the safety-valve requirements under U.S.S.G. § 5C1.2.
                                              2
              Case: 19-11951     Date Filed: 01/30/2020   Page: 3 of 4


notes that this was his first encounter with the court system, so he was not familiar

with the language and terminology of the plea. And he argues that his “robotic”

and repetitive answers of “I do” or “I do understand” in his plea colloquy reveal

that he really did not. The government moves to dismiss his appeal based on the

waiver. He did not respond to the motion to dismiss.

      We review de novo the validity of an appeal waiver. United States v.

Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). An appeal waiver is enforceable if

it is knowingly and voluntarily given by the defendant. The government can

establish that a waiver is knowingly and voluntarily given by showing that “the

district court specifically questioned the defendant about the provision during the

plea colloquy.” United States v. Weaver, 275 F.3d 1320, 1333 (11th Cir. 2001).

      Rodriguez-Campana’s waiver was knowingly and voluntarily given. The

district court specifically questioned him about his appeal waiver. He testified that

he knew he was giving up his right to appeal. He testified that his attorney had

translated the plea agreement for him and answered all of his questions. And he

testified that he made the plea voluntarily. On appeal he does not argue that any of

the three exceptions to his waiver applies.

      The fact that Rodriguez-Campana answered “I do” or “I do understand” to

almost all of the court’s questions makes sense. At the end of each question the

court asked, “Do you understand that, sir?” And when the court asked a question

                                          3
              Case: 19-11951    Date Filed: 01/30/2020   Page: 4 of 4


he did not understand, Rodriguez-Campana answered “I do not understand that.”

Repetitive answers to repetitively worded questions do not invalidate an appeal

waiver.

      DISMISSED.




                                         4